DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 line 2, “the GNSS capable nodes” lack antecedent basis in the claim.

In claim 1 line 8, “the digital copy of the device” lacks clear antecedent basis. 

Regarding claim 1 line 10, it is unclear if “another source of orbital data” refers to “the real positions and speeds of the space vehicles” recited in line 4, or to other orbital data.

In claim 1 lines 11-12 “the almanacs of each of the mobile devices” lacks clear antecedent basis in the claim. The claim previously refers to “orbital data of space vehicles” stored by the devices in lines 4-6, but not to almanacs stored by said devices, and the claim does not previously use the word “mobile” to describe the devices.

Regarding claim 2, the scope of the claim is unclear because the claim language is ungrammatical and refers inconsistently to elements recited in claim 1.

Regarding claim 3, “the selected space vehicle” and “the selected device” lack clear antecedent basis in the claim.

The remaining claims are dependent.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daubigne (FR 3068140).

Regarding claim 1, Daubigne teaches a system comprising an almanac update server (121, 130, 140, Fig. 1; page 9 para. 6 “ephemeris and/or almanac”) and a plurality of GNSS-capable devices in a low-power wide-area network (100, Fig. 1; “LPWAN network” page 2 paras. 5-7), 
wherein the GNSS capable nodes can determine their position based on signals from a plurality of geolocalization space vehicles (1101-1103, Fig. 1; page 8 para. 3), and the almanac update server has access to the real positions and speeds of the space vehicles (via orbital parameter server 140, page 9 para. 6), 
wherein the devices store orbital data of space vehicles for the purpose of predicting Doppler shifts of said space vehicles (page 10 para. 1), and the almanac update server is arranged to maintain a copy of the orbital data stored in the devices (104a1, 104a2, 104a3 page 10 para. 5 and page 11 para. 10, where maintenance of a copy is required for the operations described in these paras.), and to compute, for each device (only one device is explicitly shown in Fig. 1 and described, but a plurality are at least implied by “LPWAN network”) and space vehicle: 
a predicted Doppler shift based on the orbital data stored in the digital copy of the device (“the Doppler frequency of the first signal of theoretical geolocation” page 11 para. 10 in view of page 10 para. 5 “orbital parameters 104a1 (or 104a2 or 104a3)”; and
an actual Doppler shift based on position and speed of the space vehicle derived from another source of orbital data (“a Doppler frequency... predicted by the new set of orbital parameters 104b1 (or 104b2 or 104b3)” page 11 para. 10) and, 
wherein the almanac update server evaluates the quality of the almanacs of each of the mobile devices using the copies and, based on the evaluated quality of the almanac, decides whether to transmit updated almanac data to the mobile devices (page 12 para. 2).  

Regarding claim 2, Daubigne teaches that the evaluation of the quality of the almanacs comprises the computation of a predicted Doppler shift of a selected space vehicle received by a selected device based on the copy of its almanac in the almanac update server, the difference between the predicted Doppler shift with the actual Doppler shift of the selected space vehicle received by the selected device, the comparison of the difference against a determined threshold (page 11 para. 10, page 12 para. 2).  

Regarding claim 3, Daubigne teaches selecting a subset of updated orbital parameters of the selected space vehicle and transmitting the subset to the selected device (page 5 last paragraph “when the new orbital parameter set has common parameters with the current orbital parameter set, the update device can only send the new parameters...”). Selection of said subset will bring the difference below the threshold (i.e. to zero).

Regarding claim 7, Daubigne teaches that the updated orbital data consist in a proper subset of orbital parameters of the space vehicle (page 5 last paragraph “when the new orbital parameter set has common parameters with the current orbital parameter set, the update device can only send the new parameters...”).  

Regarding claim 8, Daubigne teaches that the low-power wide-area network is a LoRaWAN network (page 2 paras. 5-6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubigne (FR 3068140) in view of Guenais (WO 2018083160).

Regarding claims 4-5, Daubigne does not teach an A-GNSS server arranged to receive intermediate localization results from the GNSS-capable devices2 and to compute a position of the GNSS-capable devices based on the intermediate localization results, wherein the intermediate localization results include identification codes of acquired space vehicles and delays of the respective ranging codes or pseudo-ranges to the acquired space vehicles.  
Guenais teaches an A-GNSS server (105, 106, 120, Fig. 1a; “position calculating device” claim 1) arranged to receive intermediate localization results from GNSS-capable devices (100, Fig. 1a; “code phase measure” claim 1)2 and to compute a position of the GNSS-capable devices based on the intermediate localization results (claim 1 “position calculating device configured to determine the position of the geolocation beacon according [to] N code phase information”), wherein the intermediate localization results include identification codes of acquired space vehicles (“identifier for a given space vehicle” claim 11) and delays of the respective ranging codes or pseudo-ranges to the acquired space vehicles (“code phase measure” claim 1).  
Guenais teaches that use of such server leads to an additional reduction in energy consumption. It would have been obvious to modify Daubigne by using an A-GNSS server as taught by Guenais in order to achieve an additional reduction in energy consumption.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubigne (FR 3068140)

Regarding claim 6, it would have been obvious to modify Daubigne by including a plurality of almanac update servers in the low-power wide-area network in order to provide almanac updates to mobile devices throughout a larger geographic area. This is a mere duplication of parts with the predictable result of expanded service.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hua (US 20210190963 A1) teaches a server (101) that provides updates of selected ephemeris parameter values to low power devices (102) in order to maintain a Doppler estimation error less than a 90Hz threshold (paras. [0013]-[0014], [0036], [0048]).
Garin (US 6,671,620) teaches a server (200) that compares a mobile devices’ current almanac data with current ephemeris data and provides replacement almanac data to the mobile device if an error between satellite positions calculated based on the almanac data and the ephemeris data exceed an “allowed error” (Fig. 2, claim 1).
Do (US 9400320 B2) teaches a mobile station reporting almanac versions to a server, whereupon the server compares said versions with version held by the server  and sends instructions to the mobile station to match the server versions (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648